Name: Council Regulation (EEC) No 1726/89 of 14 June 1989 temporarily suspending the autonomous common customs tariff duty on certain industrial products (in the chemical and allied sectors)
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  natural and applied sciences
 Date Published: nan

 21 . 6 . 89 Official Journal of the European Communities No L 173 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1726/89 of 14 June 1989 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products ( in the chemical and allied sectors) HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables appearing in Annexes I , II and III shall be suspended at the level indicated in respect of each of them. These suspensions shall apply :  from 1 July to 30 September 1989 for the products listed in the table appearing in Annex I ,  from 1 July to 31 December 1989 for the products listed in the table appearing in Annex II ,  from 1 July 1989 to 30 June 1990 for the products listed in the table appearing in Annex III . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production, and in other cases to suspend them completely ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production; Article 2 This Regulation shall enter into force on 1 July 1989 , This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1989 . For the Council The President P. SOLBES No L 173 / 2 Official Journal of the European Communities 21 . 6 . 89 ANNEX I CN code Description Rate of autonomous duty (% ) ex 2918 19 90 Ammonium (3R , 5R)-7-[(lS, 2S, 6R , 8S, 8aR )-8 -(2 ,2-dimethylbutyryloxy)-1 , 2 , 6 , 7 , 8 , 8a-hexahydro-2 , 6-dimethyl-l-naphtyl]-3,5-dihydroxyheptanoate 0 ex 2933 29 90 Enoximone (INN) 0 ex 3919 90 50 ex 3920 59 00 ex 3921 90 60 Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde, containing glass microspheres 8 21 . 6 . 89 No L 173 / 3Official Journal of the European Communities ANNEX II Description Rate of lutonomous duty ( % ) CN code Diboron trioxide Hexane-1 ,6-diol 4-Methylphthalic anhydride Methyl-5-(2 ,4-dichlorophenoxy)-2-nitrobenzoate Levodopa (INN) Methyldopa (INN) N-Phenylmaleimide Isophthalonitrile 20-Hydroxyiminopregna-5 , 1 6-dien-3 -yl acetate Thiophanate-methyl ( ISO) Crystalline dimethyltin dichloride in powder form, for the production of goods falling within Chapter 70 (a) Pyridine-2,3-dicarboxylic acid Buspirone hydrochloride (INNM) ex 2810 00 00 ex 2905 39 90 ex 2917 39 90 ex 2918 90 00 ex 2922 50 00 ex 2922 50 00 ex 2925 19 90 ex 2926 90 90 ex 2928 00 00 ex 2930 90 90 ex 2931 00 00 ex 2933 39 90 ex 2933 59 90 ex 3004 90 99 ex 2933 90 60 ex 2934 90 60 ex 2935 00 00 ex 2937 22 00 ex 2941 10 00 ex 2941 10 00 ex 3004 10 10 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 3002 10 10 ex 3002 10 91 0 0 0 3,5 0 0 0 6 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Triazolam (INN) Etizolam (INN) Sulfadimethoxine (INN) and its sodium salt Diflorasone di (acetate) (INNM) Piperacillin ( INN) Piperacillin sodium (INNM) Kitasamycin (INN) and its tartrate Cefazolin (INN) and its salts Josamycin (INN) Josamycin-propionate (INNM) Midecamycin ( INN) and its acetates Tetanus-immunoglobulin Anti-haemophilic globulin and anti-Rh0(D)-globulin derived from human blood (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 173 /4 Official Journal of the European Communities 21 . 6 . 89 CN code Description Rate of autonomous duty ( % ) ex 3002 10 91 Gamma globulin , in solution , derived from human blood 0 ex 3002 10 91 Lyophilized gamma globulin derived from human blood 0 ex 3003 40 00 Granules containing by weight 40% or more but not exceeding 50% of theophylline 0 ex 3004 90 99 Dried purified protein fraction , consisting principally of des-1 -alanine ( 125-serine)interleukin-2(human), obtained from genetically-manipulated Escherichia-coli 0 ex 3507 90 00 Bromelains (INN) 0 ex 3507 90 00 Mixture of streptokinase ( INN) and streptodornase ( INN) 0 ex 3815 90 00 Catalysts , in the form of rodlets having a length of not less than 3 mm and no more than 6 mm and a diameter of not more than 3 ,8 mm , consisting of not less than 1 8 % and not more than 21 % by weight of dichromium trioxide and not less than 78% and not more than 81% by weight of aluminium oxide 0 ex 3815 90 00 Catalysts , in powder form, consisting of a mixture of titanium trichloride and aluminium chloride , containing not less than 20% and notmore than 30% byweight of titanium and not less than 55% and not more than 72 % by weight of chlorine 0 ex 3823 90 98 Mixture of lithium diisopropylamide and magnesium bis (diisopropylamide ) dissolved in organic solvents 0 ex 3823 90 98 Aldicarb ( ISO ), dissolved in dichloromethane at a concentration of not less than 35 % and not more than 40% by weight 0 ex 3901 10 90 Polyethylene containing by weight 0,25 % or more of carbonyl groups in the chain , in pellet form 6 ex 3901 20 00 Polyethylene , in one of the forms mentioned in note 6 (b ) to Chapter 39 , having a density of not less than 0,958 g/cm3 at 23 °C and containing by weight not more than :  50 ppm of aluminium ,  2 ppm of calcium ,  2 ppm of chromium,  2 ppm of iron ,  2 ppm of nickel ,  2 ppm of titanium,  8 ppm of vanadium, l for the manufacture of chlorosulphonated polyethylene (a ) 0 ex 3901 20 00 Polyethylene, in one of the forms mentioned in note 6 (b) to Chapter 39 , having a specific gravity ofnot less than 0,945 and not mare than 0,985 g/ cm3 for the manufacture of typewriter ribbon or similar ribbon (a) 0 ex 3901 90 00 Ionomer resin consisting of a salt of a copolymer ethylene and methacrylic acid 0 ex 3901 90 00 Ionomer resin consisting of a salt of a terpolymer of ethylene , isobutyl acrylate and methacrylic acid 0 ex 3903 90 00 Copolymer of dibromostyrene with acrylonitrile , butadiene and styrene, containing by weight 20 % or more but not more than 35 % of dibromostyrene 0 ex 3903 90 00 Copolymer, entirely ofmaleic anhydride with styrene, or entirely ofmaleic anhydride with styrene and an acrylic monomer, whether or not containing a styrene-butadiene block copolymer, in one of the forms mentioned i note 6 (b ) to Chapter 39 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 21 . 6 . 89 Official Journal of the European Communities No L 173 / 5 CN code Description Rate of autonomous duty (% ) ex 3909 40 00 Polycondensation products of phenol and formaldehyde in the form of hollow spheres with a diameter of less than 150 micrometres 0 ex 3919 90 50 Polyvinyl chloride sheeting, of a thickness of less than 1 mm, coated with an adhesive in which are embedded hollow glass balls having a diameter of not more than 100 micrometres 0 ex 3920 42 10 Reflecting polyvinyl chloride sheeting, wholly embossed on one side in a regular pyramidal pattern , for use in the manufacture of safety clothing and accessories thereof or school satchels , bags or similar containers (a) 0 ex 3920 62 00 ex 3920 63 00 ex 3920 69 00 Reflecting polyester sheeting embossed in a regular pyramidal pattern , for use in the manufacture of safety clothing and accessories thereof or school satchels , bags or similar containers (a) 0 ex 3920 92 00 Poly(epsf/ow-caprolactam) film with a softening point of 200 ° C or more and a copper content of 130 mg/kg or more but not exceeding 170 mg/kg, for sheet-moulding compounds ( a) 0 ex 3920 99 50 Microporous polytetrafluoroethylene film , coated on one side with a polymer permeable to water vapour , not less than 30 cm in width and weighing not more than 50 g/m2 0 ex 5603 00 93 ex 5603 00 95 Nonwovens with a thickness of not more than 300 mirometres of spun-bonded polyethylene fibres, with a weight not exceeding 115 g /m2 , in the piece or cut into rectangles , not impregnated 0 ex 5911 10 00 Needle-punched synthetic fibre felts on a woven synthetic fibre base not containing polyester , coated or covered on one side polytetrafluoroethylene film , for the manufacture of filtration products (a) 0 ex 5911 10 00 Needle-punched polyester felts on a woven polyester base coated or covered on one side with polytetrafluoroethylene film, of a weight per square metre not exceeding 500 g , for the manufacture of fibration products (a) 0 ex 6305 90 00 Sacks and bags , of a kind used for the packing of goods , used , of flax or or sisal 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 173 /6 Official Journal of the European Communities 21 . 6 . 89 ANNEX III CN code Description Rate of autonomous duty (% ) ex 1302 14 00 Extract of dewaxed pyrethrum 0 ex 2707 99 11 Crude light oils containing by weight:  not less than 10% of vinyltoluenes  not less than 10% of indene  not less than 1 % and not more than 5 % of naphthalene 0 ex 2710 00 59 Mixture of hydrocarbons, consisting of 85 % or more of linear paraffins by weight, with chain lenghts of eight to 16 carbon atoms, and of not more than 13 % of alkylbenzenes by weight , with linear chains of 10 to 12 carbons atoms 0 ex 2712 20 00 Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 0 ex 2712 90 90 1-Alkenes containing C 18 to C 30 carbon chains 0 ex 2804 29 00 Helium 0 ex 2805 30 10 Alloys of cerium and other rare earth metals containing not less than 47 % by weight of cerium 0 ex 2811 19 00 Sulphamidic acid 0 ex 2811 29 90 Tellurium dioxide 0 ex 2818 30 00 Aluminium hydroxide oxide in the form of pseudo-boehmite 4 ex 2819 90 00 Chromium dioxide 0 ex 2820 90 00 Manganese oxide containing not less than 77 % by weight of manganese 0 ex 2834 10 00 Potassium nitrite for themanufacture of cooling and cuttingfluids used in theworking ofmetal or metal carbides (a ) 0 ex 2835 26 00 Pentacalcium hydroxide tris(orthophosphate) for use in non-ferrous metallurgy 0 ex 2836 91 00 Lithium carbonates not corresponding to the following specifications in the form of white powder, containing 98,5% or more of Li2C03 and:  less than 2 ppm of arsenic  less than 200 ppm of calcium  less than 200 ppm of chlorides  less than 20 ppm of iron  less than 150 ppm of magnesium  less than 20 ppm of heavy metals  less than 300 ppm of potassium  less than 300 ppm of sodium  less than 200 ppm of sulphates 0 2840 11 00 2840 20 10 Sodium borate, anhydrous ,0 ex 2840 19 00 Disodium tetraborate pentahydrate 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. 21 . 6 . 89 Official Journal of the European Communities No L 173 /7 CN code Description Rate of autonomous duty (% ) ex 2841 80 00 Calcium wolframate , for the manufacture of ferro-alloys or decaammonium 41-oxododecawolframate (ammonium paratungstate) 0 ex 2841 90 90 Barium titanate containing by weight not more than 0,05% of iron 0 ex 2842 90 90 Hydrotalcite (INN) 0 = ex 2843 90 90 ex 3004 90 99 Carboplatin (INN) 0 2845 10 00 Heavy water (deuterium oxide ) (Euratom) 0 2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (Euratom) 0 ex 2902 19 10 beta-Pinene 0 ex 2902 90 90 Vinyltoluenes 0 ex 2902 90 90 Tricyclo [8.2.2.24 ,7] hexadeca-l(12),4,6,10,13,15-hexaene 0 ex 2902 90 90 p-Cymene 0 ex 2903 30 10 Carbon tetrafluoride (tetrafluoromethane) 0 ex 2903 30 39 Dibromomethane 0 ex 2903 40 99 Bromochloromethane 0 ex 2903 59 00 l,6,7,8,9,14,15,16,17,17,18,18-Dodecachlorpentacyclo[12.2.1.1 . &lt; &gt;9 .02 ' 13 .0 5 &gt; 10] octadeca-7,15 ­ diene, for use in the manufacture of polyamide , polyethylene and synthetic rubber ( a ) 0 ex 2903 69 00 Di- or tetrachlorotricyclo[8.2.2.24 '7 ]hexadeca-l(12),4,6,10,13,15-hexaene , mixed isomers 0 ex 2904 10 00 Sodium prop-2-ene-l-sulphonatewith a purity ofnot less than 93 % byweight , in powder form, for the manufacture of acrylic fibres 0 ex 2904 20 90 Nitromethane 0 ex 2904 20 90 1-Nitropropane 0 ex 2904 20 90 2-Nitropropane 0 ex 2904 20 90 Nitroethane 0 ex 2904 90 10 Ethanesulphonyl chloride 3 ex 2904 90 10 2,2,2-Trifluoroethyl trichloromethanesulphonate 0 ex 2905 19 10 Potassium terf-butoxide 0 ex 2905 39 90 Butane-1 ,3-diol 0 ex 2905 39 90 2 ,4,7 ,9-Tetramethyldec-5-yne-4 ,7-diol 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 173 / 8 Official Journal of the European Communities 21 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 2905 50 90 2 ,2-Bis(bromomethyl )propanediol 0 2906 11 00 Menthol 0 ex 2906 19 00 Labd-14-ene-8 , 1 3-diol 0 ex 2907 29 90 4,4'-(2,3-Dimethyltetramethylene)dipyrocatechol , not less then 98 % pure 0 ex 2907 29 90 6 ,6 ',6 "-Tri-tert-butyl-4 ,4 ',4"-( 1 -methylpropan- 1 -yl-3-ylidene)tri-w-cresol , whether or not containing toluene of crystallization 0 ex 2907 29 90 2,5-Di(terf-pentyl)hydroquinone 0 ex 2908 10 90 4,4' -(Perfluoroisopropylidene)diphenol 0 ex 2908 30 30 2-Bromo-6-methoxynaphthalene 0 ex 2909 30 30 l,2-Bis(2,4,6-tribromophenoxy)ethane for use in the manufacture of acrylonitrile-butadiene-styrene (ABS) ( a ) 0 ex 2909 30 90 Bis(phenoxyphenoxy)benzene, mixed isomers 0 ex 2909 49 10 3,3 ' -Oxydi(propylene glycol ) 0 ex 2909 49 10 2-(2-Chloroethoxy)ethanol 0 ex 2909 49 10 2,2,2',2'-Tetrakis (hydroxymethyl)-3,3 ' -oxydipropan-1-ol 0 ex 2909 49 90 2,2'-[Isopropylidenebis(2,6-dibromo-4,l-phenyleneoxy]diethanol 0 ex 2910 90 00 1 ,2-Epoxybutane 0 ex 2910 90 00 1 ,2-Epoxy-4-(epoxyethyl)cyclohexane 0 ex 2910 90 00 2,3-Epoxypropan-l-ol (glycidol ) 0 ex 2914 19 00 5-Methylhexan-2-one 0 ex 2914 19 00 3 ,3-Dimethylbutanone 0 ex 2914 49 00 1 1 -alpha, 1 7,21 -Trihydroxy- 1 6-foeta-methylpregna- 1 ,4-diene-3 ,20-dione 0 ex 2914 50 00 4-Methoxy-4-methylpentan-2-one 0 ex 2914 50 00 6'-Methoxy-2'-propiononaphthone 0 ex 2914 69 00 1 ,4-Naphthoquinone 0 ex 2914 69 00 Ubidecarenone { INN) (coenzyme Q-10 ) 0 ex 2914 70 90 1 -ChIoro-3 ,3-dimethylbutanone 0 ex 2915 39 90 20-0xopregna-5,16-dien-3-beta-yl acetate 0 ex 2915 60 10 l-Isopropyl-2,2-dimethyltrimethylene diisobutyrate 0 ex 2915 90 90 Trimethyl orthoacetate 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. Official Journal of the European Communities No L 173 /921 . 6 . 89 CN code Description Rate of autonomous duty (% ) 2,3-Epoxypropyl methacrylate Butyl perchlorocrotonate Methyl 3-chlorobenzoate Azelaic acid and sebacic acid Sodium l,2-bis(cyclohexyloxycarbonyl)ethanesulphonate Cyclohex-1 ,2-ene- 1 ,2-dicarboxylic anhydride Tetrabromophthalic anhydride Benzene- 1 ,2 ,4-tricarboxylic acid Benzene- 1 ,2 ,4-tricarboxylic acid 1 ,2-anhydride Benzene- 1 ,2,4-tricarbonyl trichloride Tetrachlorophthalic anhydride 2,2-Bis(hydroxymethyl)propionic acid Dinoprost (INN) for the manufacture of human medical products falling within heading No 3004 (a) Octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate Pentaerythritol tetrakis[3-(3,5-di-terf-butyl-4-hydroxyphenyl)propionate] Dinoprostone (INN) Alprostadil ( INN) 2,6-Dimethoxybenzoic acid Diethyl sulphate 0,0'-Bis(2,4-di-tert-butylphenyl) pentaerythritol bis(phosphite) 0,0'-Dioctadecyl pentaerythritol bis(phosphite) 1 ,1 ,3 ,3-Tetramethylbutylamine Tetramethylenediamine in aqueous solution , having in the water-free material :  a purity of not less than 99,9 % by weight  a pyrrolidine content of not more than 0,03% by weight  an aminobutyronitrile content of not more than 0,02 % by weight N,N,N',N'-Tetfabutylhexamethylenediamine Cyclohex-1 ,3-ylenediamine ( 1 ,3-diaminocyclohexane) ex 2916 14 00 ex 2916 19 90 ex 2916 39 00 ex 2917 13 00 ex 2917 19 90 ex 2917 20 00 ex 2917 39 10 ex 2917 39 90 ex 2917 39 90 ex 2917 39 90 ex 2917 39 90 ex 2918 19 90 ex 2918 19 90 ex 2918 29 90 ex 2918 29 90 ex 2918 90 00 ex 2918 90 00 ex 2918 90 00 ex 2920 90 10 ex 2920 90 90 ex 2920 90 90 ex 2921 19 90 ex 2921 29 00 ex 2921 29 00 ex 2921 30 90 ex 2921 49 10 ex 2921 49 90 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ¢ 0 0 0 0 0 0 0 0 alpha ', alpha 'alpha -Trifluoro-2 ,3-xylidine Selegiline hydrochloride ( INNM) ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 173 / 10 Official Journal of the European Communities 21 . 6. 89 CN code Description Rate of autonomous duty (% ) m-Phenylenebis(methylamine) Dinoprost (INN), trometanol (INN) salt (+)-4-Dimethylamino-3-methyl-l,2-diphenylbutan-2-ol l-Deoxy-l-(octylamino)-D-glucitoI Tulobuterol hydrochloride ( INNM) ex 2921 59 00 ex 2922 19 00 ex 2922 19 00 ex 2922 19 00 ex 2922 19 00 ex 2922 30 00 ex 3004 90 99 ex 2922 49 90 ex 2922 49 90 ex 2922 50 00 ex 2922 50 00 ex 2922 50 00 ex 2923 90 00 ex 2924 10 00 ex 2924 29 90 ex 2925 11 00 2925 19 10 ex 2926 90 90 ex 2926 90 90 ex 2928 00 00 ex 2928 00 00 ex 2928 00 00 ex 2928 00 00 ex 2928 00 00 ex 2929 10 00 ex 2929 10 00 ex 2929 10 00 ex 2929 10 00 ex 2930 90 10 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Ketamine hydrochloride (INNM) Tranexamic acid (INN) beta-Alanine Metipranolol (INN) Nadolol (INN) Indenolol hydrochloride (INNM) Carpronium chloride (INNM) 2-Acrylamido-2-methylpropanesulphonic acid and its sodium or ammonium salts Flutamide ( INN) Saccharin and its sodium salt 3 ,3 ',4 ,4 ',5 ,5 ',6 ,6 -Octabromo-N,N -ethylenediphthalimide (-)-N-(,a//?Aa-Cyano-4-hydroxy-3-methoxy-a/p^-methylphenethyl)acetamid 2-(3-Phenoxyphenyl)propiononitrile Carbidopa (INN) Robenidine hydrochloride (INNM) N,N-Diethylhydroxylamine 3 ,3 -Bis( 3 ,5-di-tert-butyl-4-hydroxyphenyl)-N,N -bipropionamide 2,4 ,6-Trichlorophenylhydrazine Methylenedicyclohexyl diisocyanate , mixed isomers p-Phenylene diisocyanate - trans-(Cyclohex- 1 ,4-ylene diisocyanate) for the production of thermoplastic polyurethane elastomers (a) 3,3-Dimethylbiphenyl-4,4'-diyl diisocyanate Cilastatin sodium (INNM) ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. 21 . 6 . 89 Official Journal of the European Communities No L 173 / 11 CN code Description Rate of autonomous duty (% ) 3,3-Dimethyl-l-methylthiobutanone oxime Netobimin (INN) Thiophenol 2,2'-Thiodiethyl bis[3-(3,5-di-terf-butyl-4-hydroxyphenylpropionate] Probucol (INN) Ethoprophos ( ISO) 2-Chloroethylphosphonic acid 2-Diphenylphosphinobenzoic acid Tetrahydrofuran, containing not more than 40 mg per litre in total of tetrahydro-2-methylfuran and tetrahydro-3-methylfuran for the manufacture of a/p^a-4-hydroxybutyl-omeg&lt;i-hydroxypoly (oxytetramethylene) ( a ) Tetrahydrofurfuryl alcohol 5-Nitrofurfurylidene di(acetate) Furan with a purity of 99 % or more by weight Glucurolactone (INN) ex 2930 90 90 ex 2930 90 90 ex 2930 90 90 ex 2930 90 90 ex 2930 90 90 ex 2930 90 90 ex 2931 00 00 ex 2931 00 00 ex 2932 11 00 ex 2932 13 00 . ex 2932 19 00 ex 2932 19 00 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 90 70 ex 2932 90 70 ex 2932 90 70 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 0 0 0 0 0 0 3,8 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1 3 ,14 , 1 5 , 1 6-Tetranorlabdano-12,8-alpha-lactone 1 -Hydroxy-4- [1 -(4-hydroxy-3-methoxycarbonyl- 1 -naphthyl )-3-oxo- 1H,3H-benzo[de] isochromen ­ 1 -yl]-6-octadecyloxy-2-naphthoic acid 3'-Chloro-6'-cyclohexylaminospiro[isobenzofuran 1(3H), 9'-xanthen]-3-one 6'-(N-Ethyl-p-toluidino)-2'-(N-methylanilino)spiro[isobenzofuran-l(3H),9'-xanthen]-3-one 6'-(N-Ethyl-p-toluidino)-2'-methylspiro [isobenzofuran-1 (3H) ,9 'xanthen]-3-one 2'-Anilino-6'-(N-ethyl-p-toluidino)-3 '-methylspiro[isobenzofuran- 1 (3H) ,9 '-xanthen]-3-one Etoposide (INN) Bendiocarb (ISO) Glucosamine hydrochloride (INNM) (25R)-Spirost-5-en-3-6eto-ol (diosgenin) and its esters Diphemanil metilsulphate (INN) 2-(4-Pyridyl)ethanesulphonic acid 2,3,5 ,6-Tetrachloropyridine Flunixin meglumine (INNM) ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 1 /5 / 11 Official Journal of the European Communities 21 . 6 . 89 CN code Description Rate of autonomous duty (% ) Isonicotinonitrile 3 ,6-Dichloropyridine-2-carboxylic acid 2-Hydroxyethylammonium 3 ,6-dichloropyridine-2-carboxylate 2-Butoxyethyl (3,5,6-trichloro-2-pyridyloxy)acetate 3 ,5-Dichloro-2 ,4 ,6-trifluoropyridine 4,4'-Bis(hydroxyiminomethyl)-l ,1 '-(oxydimethylene)dipyridinium dichloride CR5/)- l-[2-(4-Chlorobenzhydryloxy)ethyl]piperidine and its salts Carpipramine dihydrochloride (INNM) Azatadine dimaleate (INNM) Butorphanol (INN) and its salts Encainide hydrochloride ( INNM) 1 ,4-Diazabicyclo[2.2.2]octane (triethylenediamine) ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 3004 90 99 ex 2933 39 90 ex 3004 90 99 ex 2933 59 90 ex 2933 59 90 ex 2933 59 90 ex 2933 59 90 ex 2933 69 90 ex 2933 69 90 ex 2933 79 00 ex 2933 90 60 ex 2933 90 60 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2934 30 90 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4,5 0 0 0 0 0 0 0 0 0 Amprolium hydrochloride ( INNM) Minoxidil (INN) l-Ethyl-6-fluoro-l ,4-dihydro-4-oxo-7-piperazin-l-yl-l ,8-naphthyridine-3-carboxylic acid and its salts and esters 2 ,6-Di-fm-butyl-4-[4 ,6-bis(octylthio )- 1 ,3 ,5-triazin-2-ylamino]phenol l,3,5-Tris(4-terf-butyl-3-hydroxy-2,6-dimethylbenzyl)-l ,3 &gt;5-triazine-2,4 ,6(1H, 3H, 5Hj-trione Carteolol hydrochloride (INNM) Alprazolam (INN) Estazolam (INN) Octrizole (INN) Drometrizole (INN) 2,4-Di-ferr-butyl-6-(5-chlorobenzotriazol-2-yl)phenol Prifinium bromide ( INN) Captopril (INN) Tryptophan ( 2S )- 1 -(3 -Acetylthio-2-methyl-l -oxopropyl )-L-proline 1 0-Benzoyl-3 ,7-feis(dimethylamino)phenothiazine 21 . 6 . 89 Official Journal of the European Communities No L 173 / 13 CN code Description Rate of autonomous duty (% ) Diltiazem hydrochloride (INNM) Timepidium bromide ( INN) Clonazepam (INN) Teniposide (INN) Timolol ( INN) Ofloxacin ( INN) Zotepine (INN) 1-Ethyl-l,4-dihydro-4-oxo[l,3]dioxolo[4,5-g]cinnoline-3-carbonitrile 2-Chlorodibenz[fc/][l ,4]oxazepin-l l(10H)-one (6R, 7RJ-3-Acetoxymethyl-7- [(R )-2-formyloxy-2-phenylacetamido] -8 -oxo-5-thia- 1 -azabicyclo [4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters Diazoxide (INN) Bis(2-hydroxyethyl ) (9,10-dihydro-10-oxo-9-oxa-10-/izmMtf s-phospha-10-phenanthrylmethyl ) succinate Adenosine phosphate (INN) 3 -( 1 -Ethyl- 1 -methylpropyl)isoxazol-5-ylamine ex 2934 90 50 ex 2934 90 60 ex 2934 90 60 ex 2934 90 60 ex 2934 90 70 ex 2934 90 70 ex 2934 90 90 ex 2934 90 90 ex 293490 90 ex 2934 90 90 ex 2934 90 90 ex 2934 90 90 ex 2934 90 90 ex 2934 90 90 ex 2934 90 90 ex 2934 90 90 ex 3004 90 99 ex 2935 00 00 ex 2935 00 00 ex 2935 00 00 ex 2936 24 00 ex 2936 29 10 ex 2937 10 10 ex 2937 1090 ex 2937 22 00 ex 2937 29 90 ex 2937 29 90 ex 2937 99 00 ex 2937 99 00 0 0 0 0 0 . 0 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1 0 0 0 (2,3-Dihydro-3-oxobenz[d]isothiazol-2-yl)-N-5-methylisoxazol-3-ylacetamide S,S-dioxide Tegafur (INN) 3-[l-(7-Hexadecane-l-sulphonamidoindol-3-yl)-3-oxo-lH, 3H-benz [de]isochromen-l-yl] indole-7 ­ carboxylic acid Sulfaguanidine (INN) Sulfathiazole (INN) and its Salts Dexpanthenol (INN) Folio-acid ( INN) Serum gonadotrophs (INN) Protirelin tartrate (INNM) Alclometasone 17,21-dipropionate (INNM) Methylprednisolone (INN) and its salts and esters Mometasone furoate (INNM) Calcitonin (INN), salmon-type and its salts Calcitonin (INN), porcine No L 173 / 14 Official Journal of the European Communities 21 . 6 . 89 CN code Description Rate of autonomous duty (% ) 2939 30 00 ex 2940 00 90 ex 2940 00 90 ex 2941 10 00 ex 2941 30 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 ex 2941 90 00 Caffeine and its salts Ribose Sucrose benzoate , having a saponification equivalent of not more than 175 Epicillin (INN) Minocycline ( INN) and its salts Amphotericin B (INN) Cefixime (INN) Monensin (INN) and its salts Pirarubicin (INN) Clindamycin (INN) and its salts and esters Spectinomycin dihydrochloride (INNM), pentahydrate Nystatin ( INN) Kanamycin sulphate ( INNM) Sisomicin sulphate ( INNM) Spectinomycin sulphate ( INNM) Tobramycin (INN) and its salts Lincomycin ( INN) and its salts and esters, for the manufacture of products falling within heading Nos 3003 and 3004 ( a) Cefaclor ( INN) and its hydrates , salts and esters Netilmicin sulphate (INNM) Dibekacin sulphate (INNM) Cefoxitin sodium (INNM) Cefradine (INN) Latamoxef (INN) and its salts and esters Ribostamycin sulphate (INNM) Fumagillin dicyclohexylammonium (INNM) Ceftezole (INN) Aztreonam (INN) Imipenem (INN) 4,1 0  0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 173 / 1521 . 6 . 89 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 2941 90 00 Cefotetan (INN) 0 ex 2941 90 00 Ceftizoxime sodium (INNM) 0 ex 2941 90 00 Neomycin sulphate (INNM) 0 ex 2941 90 00 Cefotiam dihydrochloride (INNM) 0 ex 2941 90 00 Cefmenoxime hemihydrochloride ( INNM) 0 ex 2941 90 00 Lasalocid sodium (INNM) 0 ex 2941 90 00 ex 3004 20 90 Vancomycin (INN) and its salts and esters 0 ex 2941 90 00 ex 3004 20 90 Amikacin (INN) and its salts 0 ex 2941 90 00 ex 3004 20 90 Mitomycin (INN) 0 ex 2941 90 00 ex 3004 20 90 Bleomycin sulphate (INNM) 0 ex 2941 90 00 ex 3004 20 90 Aclarubicin hydrochloride (INNM) 0 ex 3002 10 10 Anti-tetanus immunoplasma 0 ex 3002 10 10 Rabies immunoplasma 0 ex 3002 10 99 Unsterile blood serum obtained from the blood of a bovine foetus or non-immunized newly born calf 0 ex 3002 39 00 Vaccine consisting of a bacterium obtained by isolating R-980 from Mycoplasma gallisepticum in an oil-based emulsion 0 ex 3003 20 00 ex 3004 20 90 Mixture of cefradine ( INN) and arginine ( INN) 0 ex 3003 39 00 Mixture of oestrogens of equine origin , in powder form 0 ex 3003 90 90 Granules containing by weight 0,7% or more but not exceeding 1,2% of glycerol trinitrate 0 ex 3004 90 19 Purified collagen dispersed in a phospate physiological saline solution whether or not containing lidocaine (INN) 3 ex 3005 10 00 Self-adhesive plastic film , coated or covered on one side with glycerol trinitrate mixed with an acrylic adhesive, containing 4 mg/cm2 or more ofglycerol trinitrate , protected by a release sheet , not put up in forms or packings for retail sale -0 3201 20 00 Tanning extracts of watde (mimosa ) 0 ex 3201 90 90 Tanning extracts derived from gambier and myrobolan fruits 0 ex 3201 90 90 Tanning extracts of eucalyptus 3,2 ex 3207 40 90 Glass , in the form of flakes, of a length not less than 0,1 mm and not more than 3,5 mm, of a thickness not less than two micrometres and not more than five micrometres 0 No L 173 / 16 Official Journal of the European Communities 21 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 3207 40 90 Glass in the form of powder or granules , with a silicon dioxide content of not less than 99% by weight 0 ex 3208 90 10 ex 3909 50 00 Polyurethane of 2,2' -( ferf-butylimino)diethanol and 4,4' -methylenedicyclohexyl diisocyanate dissolved in N,N-dimethylacetamide, with a polymer content of not less than 48 % by weight 0 ex 3208 90 10 ex 3911 90 90 Copolymer of p-cresol and divinylbenzene, dissolved in N, N-dimethylacetamide , with a polymer content of not less than 48 % by weight 0 ex 3402 11 00 Aqueous solution containing not less than 30% and not more than 50% of disodium alkyl [oxydi(benzenesulphonate)] 0 ex 3402 90 10 Mixture of docusate sodium (INN) and sodium benzoate 0 ex 3505 10 50 0-(2-Hydroxyethyl)amylopectin hydrolysate 0 ex 3507 90 00 Pyruvate: oxygen oxidoreductase 0 ex 3507 90 00 Lipoprotein lipase 0 ex 3507 90 00 Serrapeptase (INN) 0 ex 3507 90 00 Aspergillus alkaline proteinase 0 ex 3701 91 10 Film in the flat , put up in disc form and incorporated in a cartridge 5-3 ex 3702 31 90 Colour negative film , of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more, for use in the manufacture of instant picture film packs (a) 0 ex 3802 90 00 Acid-activated montmorillonite for the manufacture of self-copy paper (a ) 0 3805 10 30 Wood turpentine 1,7 ¢ 3805 10 90 Sulphate turpentine 0 3805 20 00 Pine oil 1,7 ex 3805 90 00 Crude dipentene 0 ex 3805 90 00 Sulphite turpentine; other terpenic oils produced by the distillation or other treatment of coniferous woods 1,7 ex 3806 90 00 Hydroabietyl alcohol 0 ex 3809 91 00 A mixture of (5-ethyl-2-methyl-2-oxo-l,3,2X5-dioxaphosphoran-5-ylmethyl ) methyl methiylphos ­ phonate and bis(5-ethyl-2-methyl-2-oxo- 1 ,3 ,2X5-dioxaphosphoran-5-ylmethyl ) methylphosphonate 0 ex 3811 21 00 Salts of dinonylnaphthalenesulphonic acid, dissolved in mineral oils 0 ex 3812 20 00 i Reaction mixture containing benzyl 3-isobutyryloxy-l-isopropyl-2,2-dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2,4-trimethylpentyl phthalate 0 ex 3812 30 20 Mixtures of x-butyM^'-isopropylidenediphenol and x,x'-dibutyl-4,4'-isopropylidenediphenol 0 ex 3812 30 80 Tetraaluminium nonamagnesium dicarbonate hexacosahydroxide heptahydrate coated with a surface active agent 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 173 / 1721 . 6 . 89 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) ex 3815 11 00 Catalysts , in the form ofgranules , consisting of a mixture ofoxides on a carrier of aluminium oxide and containing , by weight:  not less than 12% and not more than 20% of nickel  not less than 5% and not more than 10% of copper  not less than 0,5 % and not more than 1,5 % of manganese The pore volume is not less than 0,25 cm3 /g and not more than 0,95 cm3 /g and the apparent specific gravity is not less than 0,5 and not more than 1 ,25 0 ex 3815 12 00 Catalysts , in form of granules or rings having a diameter of not less than 3 mm and not more than 10 mm, consisting of silver supported on aluminium oxide , the silver content beeing not less than 8 % and not more than 20% by weight 0 ex 3815 19 00 Catalysts, in the form of spherical grains with a diameter of not less than 1 ,4 mm and not more than 1,8 mm, consisting of boron trifluoride on an aluminium oxide support 0 ex 3815 19 00 Catalysts, consisting of chromium trioxide or dichromium trioxide fixed on a silicon dioxide support with a pore volume, as determined by the nitrogen absorption method , of not less than 2 cm3 /g 0 ex 3815 19 00 Catalysts consisting of chromium oxides and titanium dioxide fixed on a support of silicon dioxide , aluminium oxide or aluminium phosphate 0 ex 3815 19 00 Catalysts, in the form of grains , of which not less than 90 % by weight have a particle size of less than 10 micrometres , consistingof a mixture of oxides on a carrier ofmagnesium silicate and containing, by weight :  not less than 20% and not more than 35 % of copper  not less than 2% and not more than 3% of bismuth The catalyst has an apparent specific gravity of not less than 0,2 and not more than 1,0 0 ex 3815 90 00 Catalysts containing titanium trichloride in the form of a suspension in hexane, containing by weight in the hexane-free material not less than 14% and not more than 17% of titanium 0 ex 3815 90 00 Catalysts consisting of ethyltriphenylphosphonium acetate , dissolved in methanol 0 ex 3815 90 00 Catalysts , in the form ofpellets , consisting ofmixed vanadium and phosphorus oxides , containing not more than 0,5 % byweight of one of the following elements : lithium, potassium , sodium , cadmium or zinc, for use in the manufacture of maleic anhydride from butane (a ) 0 ex 3815 90 00 Catalysts, consisting of dialkyldimethylammonium acetate containing chain lengths of 16 and 18 carbon atoms , suspended in organic solvents to a concentration of not less than 40% by weight 0 ex 3815 90 00 Catalysts , consisting of a mixture of titanium, magnesium and aluminium compounds, in the form of a suspension in hexane, containing by weight:  not less than 3% and not more than 6% titanium  not less than 1 ,5 % and not more than 3 % magnesium  not less than 0,3 % and not more than 0,5 % aluminium for use in the production of polyethylene with a density of a least 0,930 g /cm3 (a) 0 ex 3815 90 00 Catalysts in the form of rodlets, consisting of an acid aluminosilicate (zeolite) with a mole ratio of silicon dioxide: dialuminium trioxide of not less than 500:1 and containing by weight not less than 0,2 % and not more than 0,8 % of platinum 0 ex 3818 00 10 Doped silicon wafers , of Czochralski technology, with a diameter of 70 mm or more , unpolished and with an oxygen content of not less than 5 x 1017 atoms per cm3 0 ex 3822 00 00 Lyophilized extract of the blood cells of Limulus polyphemus (Limulus amoebocyte lysate ) 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 173 / 18 Official Journal of the European Communities 21 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 3823 90 20 Acid aluminosilicate (artificial zeolite of the Y type ) in the sodium form, containing by weight not more than 11 % sodium expressed as sodium oxide , in the form of rodlets 0 ex 3823 90 91 Diosgenin crude 0 ex 3823 90 91 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene 0 ex 3823 90 91 Residues of manufacture containing not less than 40% by weight of 11 -beta, 17,20,21-tetra ­ hydroxy-6-methylpregna- 1 ,4-dien-3-one-21 -acetate 0 ex 3823 90 91 Intermediate products from the manufacture of monensin salts 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried 0 ex 3823 90 91 Products obtained by the N-ethylation of sisomycin (INN) 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromotiospora purpurea, whether or not dried 0 ex 3823 90 91 Cholic acid and 3-alpha-12-alpha-dihydroxy-5-beta-cholan-24-oic acid (deoxycholic acid), crude 0 ex 3823 90 91 Crude bile acids 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora irtyoensis, whether or not dried 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces kasugaensis, whether or not dried 0 ex 3823 90 91 4-(2-Aminoethylthiomethyl)-l,3-thiazol-2-ylmethyldimethylamine, dissolved in toluene 0 ex 3823 90 98 Mixture of nitromethane and 1 ,2-epoxybutane 0 ex 3823 90 98 Preparation in powder form , containing by weight 75% or more of zinc bis[3,5-bis 1 -(phenylethyl )salicylate] 0 ex 3823 90 98 Colloidal diantimony pentaoxide 0 ex 3823 90 98 Calcined bauxite (refractory grade) 0 ex 3823 90 98 Tetrakis(2-chloroethyl)ethylene bw(phosphate ) 5 ex 3823 90 98 Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19 % and not more than 26 % zirconium dioxide 5,2 ex 3823 90 98 Grains * consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 54% and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide 5,2 ex 3823 90 98 Magnesium bromide 2-oxoperhydroazepin-l-ide dissolved in epsilon-caprolactam to a concentration of not less than 20 % and not more than 25 % by weight 0 ex 3823 90 98 Reaction products of dibutyl dihydrogendiphosphate and 1 ,2-epoxypropane foruse in the production of non-rigid polyurethane ( a ) 0 ex 3823 90 98 Film consisting of the oxides of barium, calcium and either titanium or zirconium , mixed with binding materials 0 ( a ) Control of the use for'this special purpose shall be carried out pursuant to the relevant Community provisions. 21 . 6 . 89 Official Journal of the European Communities No L 173 / 19 CN code Description Rate of autonomous duty (% ) ex 3823 90 98 Mixture of amines derived from dimerized fatty acids with an average molecular weight of betweeiv520 and 550 0 ex 3823 90 98 Crude lithium hypochlorite 0 ex 3823 90 98 Mixture of 2-(perfluoroalkyl)ethanethiols containing C6 to CM perfluoroalkyl chains 0 ex 3823 90 98 Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19% but not more than 30% by weight 0 ex 3823 90 98 Mixed oxides of barium, bismuth , lead and titanium in powder form, having a barium content of not less than 5% and a titanium content of not less than 15% by weight , for use as dielectric materials during the manufacture of multilayer ceramic capacitors (a) 0 ex 3823 90 98 Lithium niobate wafers , undoped 0 ex 3823 90 98 Magnetized iron oxide with a content of more than 31 % by weight of bivalent iron and not more than 4 % by weight of cobalt 0 ex 3823 90 98 Preparation consisting essentially, of alkaline asphalt sulphonate having a density of not less than 1,2 and not more than 1,5 g/ cm3 and a solubility in water of not less than 70% by weight 0 ex 3823 90 98 Anti-corrosion preparations consisting of salts of dinonylnaphthalene sulphonic acid , either on a carrier of mineral wax or dissolved in an organic solvent 0 ex 3901 20 00 Polyethylene containing not less than 35 % and not more than 45% by weight of mica 0 ex 3901 90 00 Copolymers of ethylene with acrylic acid , or with methacrylic acid , containing not less than 16 % and not more than 30% of acrylic acid or methacrylic acid by weight , in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3901 90 00 ex 3902 90 00 An A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene , containing not more than 35 % by weight of styi;ene , in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3902 90 00 Poly(l-ethylethylene) (polybutene-1 ) in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3903 90 00 Copolymers, solely of allyl alcohol with styrene, which have an acetyl value of not less than 175 0 ex 3903 90 00 Brominated polystyrene containing not less than 58 % and not more than 71 % by weight of bromine, in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3904 40 00 Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol , containing by weight not less than 87 % and not more than 92 % of vinyl chloride, not less than 2 % and not more than 9 % of vinyl acetate and not less than 1 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in note 6 (a) and (b) to Chapter 39 0 ex 3904 50 00 Copolymers of vinylidene chloride with vinyl chloride, containing not less than 79,5 % by weight of vinylidene chloride, in one of the forms mentioned in note 6 (a) and (b) to Chapter 39 , for the manufacture of fibres, monofil or strip ( a) 0 ex 3904 50 00 Copolymers of vinylidene chloride and acrylbnitrile , in the form of expansible beads of a diameter not less than 4 and not more than 20 micrometres 0 ex 3904 69 00 Polyvinyl fluoride in one of the forms mentioned in note 6 (b) to Chapter 39 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 173 / 20 Official Journal of the European Communities 21 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 3904 69 00 Copolymer of ethylene with chlorotrifluoroethylene , in one of the forms mentioned in note 6 (b ) to Chapter 39 ¢ 0 ex 3904 69 00 Terpolymer of ethylene with chlorotrifluoroethylene and hexafluoro(2-methylpropene) in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3904 69 00 Copolymer of tetrafluoroethylene and hexafluoropropene compounded with not less than 1 % and not more than 51 % by weight of one of the following:  barium sulphate  dibismuth trioxide  dibismuth carbonate dioxide  tungsten in one of the forms mentioned in note 6 ( b) to Chapter 39 0 ex 3905 90 00 Polyvinyl formal), in one of the forms mentioned in note 6 (b ) to Chapter 39 , having a molecular weight not less than 10 000 and not more than 40 000 and containing, by weight :  not less than 9,5 % and not more than 13 % of the acetyl groups, expressed as vinyl acetate  not less than 5 % and not more than 6,5 % of the hydroxy groups , expressed as vinyl alcohol 0 ex 3906 90 00 Copolymers of 2-diisopropylaminoethyl methacrylate and decyl methacrylate dissolved in N,N-dimethylacetamide , with a copolymer content of not less than 55 % by weight 0 ex 3906 90 00 Copolymer of acrylic acid and 2-ethylhexyl acrylate , containing not less than 10 % and not more than 11 % by weight of 2-ethylhexyl acrylate 0 ex 3906 90 00 Poly[N-(3-hydroxyimino-l,l-dimethylbutyl)acrylamide] 0 ex 3906 90 00 Copolymer of acrylonitrile and methyl acrylate modified with polybutadieneacrylonitrile (NBR) 0 ex 3906 90 00 Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer , for use as a stabilizer in emulsions or dispersions with a pH of more than 13 ( a) 6 ex 3906 90 00 Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer for use as a thickener in textile pigment printing pastes or in the manufacture of medicaments falling within heading Nos 3003 and 3004 (a) 0 ex 3906 90 00 Terpolymer of ethylene, methyl acrylate and a monomer containing a non-terminal carboxy group as a substituent , whether or not compounded with silica 5 ex 3906 90 00 Polymerization products of acrylic acid , with alkyl methacrylate and small quantities of other monomers for use as thickeners in the manufacture of textile printing pastes ( a ) 0 ex 3907 20 90 Poly[oxy(2,6-dibromo-l,4-phenylene)] for use in the manufacture of polyamide (a ) 0 ex 3907 20 90 alphaA-Hydroxybutyl-omega-hydroxypoly (oxytetramenthylene), with a halogen or metal content each of less than 1 mg/kg and a colour of not more than 20 units on the Hazen scale 0 ex 3907 20 90 Poly[oxy-l ,4-phenyleneisopropylidene-l ,4-phenyleneoxy-(2-hydroxytrimethylene )] , with an average molecular weight of more than 26 000 , in one of the forms mentioned in note 6 (b) to Chapter 39 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 21 . 6 . 89 Official Journal of the European Communities No L 173 / 21 CN code Description Rate of autonomous duty (% ) ex 3907 20 90 Poly(oxypropylene) having alkoxysilyl end-groups 0 ex 3907 20 90 Reaction product of poly(oxyalkylene) polyol with a polycarboxylic acid and epsilon-caprolactam 0 ex 3907 99 00 Poly(oxy-1 ,4-phenylenecarbonyl) in powder form 0 ex 3908 90 00 Poly(iminomethylene-1 ,3-phenylenemethyleneiminoadipoyl) in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3911 90 10 Poly(oxy-1 ,4-phenylenesulphonyl-l ,4-phenyleneoxy-l ,4-phenyleneisopropylidene-l ,4-phenylene) in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3911 90 90 Alternating copolymer of ethylene and maleic anhydride , for use as a thickener in textile pigment printing pastes 0 ex 3911 90 90 Polymerization products of a (polybutadiene)polyol and two lactams N,N' -linked by the bivalent acyl radical of a dicarboxylic acid 0 ex 3912 11 00 Non-plasticized cellulose triacetate in the form of flakes , for the manufacture of cellulose triacetate yarn 0 ex 3912 39 10 Ethylcellulose , not plasticized 0 ex 3912 39 90 Alkylhydroxyethylcellulose 0 ex 3912 39 90 Hydroxyalkylhydroxyethylcellulose 0 ex 3912 39 90 Hydroxypropylcellulose 0 ex 3912 39 90 Ethylhydroxyethylcellulose , insoluble in water 0 ex 3914 00 00 Colestipol hydrochloride (INNM) 0 ex 3915 90 93 ex 3915 90 99 Waste and scrap of photographic {including cinematographic) and X-ray film 0 ex 3915 90 99 Waste and scrap from polyester film coated with a tungsten compound or with rare-earth metal compounds 0 ex 3919 90 31 ex 3920 62 00 ex 3921 90 19 Reflecting laminated sheeting , metallized , consisting of one sheet ofpolyester and at least another sheet ofpolyester or other plasticmaterial and coated on one side with an adhesive , whether or not protected by a release sheet 0 ex 3919 90 31 ex 3920 62 00 ex 3921 90 19 Polyethylene terephthalate film , dyed in the mass , of a thickness of not more than 25 micrometres and metallized on one side 6 ex 3920 10 11 Polyethylene film of a thickness of not less than 20 and not more than 40 micrometres, for the production of photo-resist film used in the manufacture of semiconductors (a) 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. No L 173 /22 Official Journal of the European Communities 21 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 3920 10 11 Laminated plastic sheet or strip , ejther :  having a width of not less than 190 mm, and consisting of one layer of biaxially orientated polyamide film coated on one side with polyvinylidene chloride and on the other side with a layer of polyethylene film pr  having a width of not more than 15 mm, and consisting of one layer of biaxially orientated polyamide film and two layers of polyethylene film 0 ex 3920 10 19 ex 3920 10 90 ex 3920 99 50 Film of a thickness ofnotmore than 1 mm of a copolymerization product of vinyl alcohol with ethylene containing no other polymerization products or copolymerization products , with an extension at break (longitudinal or transversal ) of not less than 65 % 0 ex 3920 10 90 Synthetic paper pulp , in the form ofmoist sheets made from unconnected finely branched polyethylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 10 90 Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched fibrils of a mixture ofpolyethylene and a polyethylene copolymer, whether or not blendedwith cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 10 90 Copolymer of ethylene with propylene in the form of strip of a width of not less than 18 and not more than 27 mm of nor less than 58 and notmore than 90 cm and of a thickness not exceeding 1 mm, which , after being extended at 23 °C to twice the original length , returns to its original length , with a tolerance of not more than + 15 % , within a period of two minutes 0 ex 3920 20 90 Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched polypropylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15%; containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 20 90 Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched fibrils of polypropylene modified by an organic acid , whether or not blended with cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 59 00 Copolymerization products of acrylic and methacrylic esters , in the form of film with a thickness not exceeding 150 micrometres 0 ex 3920 62 00 Polyethylene terephthalate film , having a thickness of 100 micrometres or more but not exceeding 150 micrometres, for use in the manufacture of photopolymer printing plates 0 ex 3920 62 00 Polyethylene terephthalate film , having a thickness of not less than 72 micrometres and not more than 79 micrometres , for use in the manufacture of flexible magnetic disks ( floppy disks ) 0 ex 3920 62 00 ex 3920 63 00 ex 3921 90 19 Polyester film having a thickness of not more than 70 micrometres, coated on one side with a substance which becomes coloured when heated to not more than 100 °C in the presence of salicyclic acid 0 ex 3920 62 00 ex 3920 63 00 ex 3921 90 19 Polyester film having a thickness of not more than 10 micrometres, coated on one side with salicyclic acid 0 ex 3920 69 00 Iridescent film of polyester and polymethyl methacrylate 0 ex 3920 69 00 Polycondensation products of terephthalic acid with a mixture of cyclohex-l,4-ylenedimethanol and ethane-1,2-diol in the form of a film 0 ex 3920 91 00 Polyvinyl butyral film having a graduated coloured band 6 ex 3920 92 00 , Film consisting of poly(eps;7ow-caprolactam) blended with :  either not more than 10% by weght of polyethylene  or not more than 10% weight of a copolymer of ethylene with vinyl accetate 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 21 . 6 . 89 Official Journal of the European Communities No L 173 /23 CN code Description Rate of autonomous duty (% ) ex 3920 99 19 ex 3921 90 50 Polyimide sheet and strip, uncoated, or coated or covered solely with plastic 0 ex 3920 99 50 Poly(l-chlorotrifluoroethylene) film 0 ex 3920 99 50 Polyvinyl fluoride sheet 0 ex 3920 99 50 Films and sheets of a copolymer of ethylene with chlorotrifluoroethylene, with a thickness of not less than 12 and not more than 400 micrometres 0 ex 3920 99 50 Microporous polytetrafluoroethylene film of a width of not less than 30 cm and weighing not more than 22,4 g/m2 0 ex 3920 99 50 Films of a thickness of not more than 1 mm, entirely of polyvinyl alcohol , containing not more than 2% by weight of unhydrolysed acetate groups expressed as vinyl acetate and not less than 5% and not more than 15 % by weight of glycerol as a plasticizer , not soluble in water at temperatures below 85 °C 0 ex 3920 99 50 Polyvinyl alcohol film coated on both sides having a total thickness of less than 1 mm and with an extension at break (longitudinal or transversal ) of not less than 65 % 0 ex 3920 99 50 Biaxially orientated polyvinyl alcohol film containing not less than 97% by weight of polyvinyl alcohol , uncoated, with a thickness of not more than 1 mm 0 ex 3920 99 50 Film of a mixture ofpolyvinylidene fluoride and of an acrylic polymer, having a thickness not less than 40 and not more than 60 micrometres 0 ex 3920 99 50 ex 3921 90 60 Ion-exchange_membranes of fluorinated plastic material , for use in chlor-alkali electrolytic cells ( a ) 0 ex 3920 99 50 ex 3921 90 60 Sheet of a thickness of not less than 1 and not more than 3 mm, consisting of a copolymer of ethylene with chlorotrifluoroethylene , whether or not backed with a woven glass fibre fabric 0 ex 3926 90 91 Reflecting sheeting or tape, consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern , heat sealed in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material 0 ex 4104 10 91 ex 4104 21 00 Leather ofEast India kip , whole , whether or not the heads and legs have been removed, each weighing more than 4,5 kg net and not more than 8 kg, not further prepared than vegetable tanned , whether or not having undergone certain treatments , but obviously unsuitable for immediate use for the manufacture of leather articles 0 ex 4105 11 91 ex 4105 11 99 ex 4105 1210 ex 4105 12 90 ex 4105 19 10 ex 4105 19 90 Sheep or lamb skin leather, without wool on , tanned or retanned but not further prepared, whether or not split , other than leather of heading No 4108 or 4109 0 ex 4106 11 90 ex 4106 12 00 ex 4106 19 00 Goat or kid skin leather, without hair on , tanned or retanned but not further prepared , whether or not split , other than leather of heading No 4108 or 4109 0 ex 4107 10 10 ex 4107 29 10 ex 4107 90 10 Leather of other animals, without hair on , not further prepared than tanned , other than leather of heading No 4108 or 4109 0 ex 4416 00 90 Used casks and barrels of oak, whether assembled or not; their staves and heads 0 ex 441 8 50 00 Shingles for roofs and walls , of coniferous wood 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 173/24 Official Journal of the European Communities 21 . 6 . 89 CN code Description Rate of autonomous duty (% ) ex 4421 90 50 Match splint , manufactured from aspen (Populus tremuloides), for the manufacture of matches not requiring a specific striking surface (so called 'strike-anywhere' matches) ( a ) 0 ex 4501 10 00 Natural cork, raw or simply prepared 0 ex 4501 9000 Waste cork; crushed, granulated or ground cork 0 ex 4823 90 90 Strips of paper glued to one another to form a honeycomb with a height of not more than 13 cm, for agricultural purposes (a) 0 ex4911 91 91 Artists' screen prints (commonly described as serigraphs), signed by the artist and numbered from 1 to 200 0 ex 4911 99 90 Microcopies on an opaque base for data banks and libraries (a ) 0 ex 5306 10 11 ex 5306 10 31 Unbleached flax yarn (other than tow yarn), measuring 333,3 decitex ormore (not exceeding 30 metric number), for the manufacture of multiple or cabled yarns of the footwear industry or for whipping cable (a) 1,8 ex 5402 39 10 Texturized yarn of polypropylene , impregnated with silicone-based water-repellant 0 ex 5402 41 10 Polyamide yarn , not textured, untwisted or with not more than 22 turns per metre , of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide) and a copolyamide for the manufacture of knee-length stockings falling within subheadings 6115 20 11 and 6115 93 30 , women's stockings falling within subheadings 61 15 20 19 and 61 15 93 91 or panty hose (tights ) falling within subheading 6115 11 00 (a ) 0 ex 5402 41 30 ex 5402 41 90 Yarn of synthetic textile fibres solely of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 0 ex 5402 49 99 Yarn of a copolymer of glycollic acid and lactic acid for the manufacture of surgical sutures (a ) 0 ex 5402 49 99 Yarn of poly( 1 ,4-dioxanone) 0 ex 5402 49 99 ex 5402 59 90 ex 5402 69 90 Yarn of polyvinyl alcohol , soluble in water at a temperature of 50 °C, for use in the manufacture of weftless 'felts' for paper-making machines (a) 0 ex 5402 49 99 ex 5402 59 90 ex 5402 69 90 Non-textured filament yarn of polyvinyl alcohol , for the manufacture of sleeves for printing rollers ( a ) 0 ex 5402 49 99 ex 5402 69 90 Yarn of polytetrafluoroethylene 0 ex 5402 69 90 Yarn wholly of polyglycollic acid 0 ex 5404 10 90 Monofil of poly(l,4-dioxanone) 0 ex 5404 10 90 Monofil of a copolymer of 1 ,3-dioxan-2-one with l,4-dioxan-2,5-dione for the manufacture of surgical sutures (a) 0 ex 5404 10 90 Monofil of polytetrafluoroethylene 0 ex 5404 90 90 Strip of polytetrafluoroethylene ^ with an extension at break not exceeding 25 % 0 ex 5407 71 00 Woven fabrics of polyvinyl alcohol fibres , for machine embroidery 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 21 . 6 . 89 Official Journal of the European Communities No L 173 / 25 CN code Description Rate of autonomous duty (% ) ex 5407 71 00 ex 5903 90 99 Woven polytetrafluoroethylene fibre fabric coated or covered on one side with a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid or sulphonic acid groups in the potassium or sodium salt form, whether or not coated on the same side with a metallic inorganic compound 0 ex 5503 10 19 Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid , for uses other than themanufacture of articles fallingwithin Chapters 60 , 61 , 62 , 63 , 64 and 65 or of materials used in the manufacture of such articles (a) 0 ex 5503 10 19 Textile fibres containing not less than 85 % by weight of fibres of aromatic polyamides obtained by the polycondensation ofm-phenylenediamine and isophthalic acid and not less than 1 % and notmore than 15% by weight of fibres of poly (p-phenylene terephthalamide) 5 ex 5503 90 10 ex 5503 90 90 Acetalized, multicomponent spun fibres with a matrix fibril structure , consisting of emulsion polymerized polyvinyl ajpohol and polyvinyl chloride 0 ex 5503 90 90 Textile fibres of polytetrafluoroethylene 0 ex 5503 90 90 Fibres wholly of poly(thio-l,4-phenylene ) 0 ex 5503 90 90 ex 5601 30 00 Polyvinyl alcohol fibres, whether or not acetalized 0 ex 5504 10 00 Fibres entirely of Modal ( ISO) N 0 ex 5603 00 10 ex 5603 00 91 ex 5603 00 93 Polyvinyl alcohol nonwovens , with a thickness ofnot less than 200 micrometres and not more than 280 micrometres and of a weight of not less than 20 g/m2 and not more than 50 g/m2 , in the piece or cut into rectangles 0 ex 5603 00 10 ex 5603 00 91 ex 5603 00 93 ex 5603 00 95 Nonwovens of continuous polyester filaments bonded together with polyacrylates, pressed and embossed with a weave pattern , in the piece or cut into rectangles , of a weight not exceeding 150 g/m2 0 ex 5603 00 10 ex 5603 00 93 ex 5603 00 95 ex 5603 00 99 Nonwovens of aromatic polyamide fibres obtained by polycondensation of w-phenylenediamine and isophthalic acid, in the piece or cut into rectangles 0 ex 5603 00 93 ex 5603 00 95 Nonwovens of polypropylene consisting of a melt-blown central layer , laminated on each side with spun-bonded fibres , with a thickness of not more than 550 micrometres of a weight not exceeding 80 g/m2 , in the piece or simply cut into rectangular shape , not impregnated 0 ex 5903 10 90 ex 5903 20 90 ex 5903 90 99 Knitted or woven fabrics, coated or covered on one side with artificial plastic material in which are embedded microspheres 0 ex 5907 00 00 Textile fabrics coated with adhesive in which are embedded microspheres, the diameter ofwhich is not more than 75 micrometres^ and weighing not more thaTn 550 g/m2 0 ex 5911 90 90 Yarn and strip of impregnated polytetrafluoroethylene, whether or not oiled or graphited 0 6305 10 10 Sacks and bags, of a kind used for the packing of goods, used, of jute or of other textile bast fibres of heading No 5303 0 ex 6815 99 90 Microspheres containing more than 90 % by weight of barium and titanium expressed as barium oxide and titanium dioxide with a diameter of less than 100 micrometres and a refractive index of not less than 2,1 and not more than 2,4 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . Official Journal of the European Communities 21 . 6 . 89No L 173 /26 CN code Description Rate of autonomous duty (% ) ex 6903 20 90 ex 6914 90 90 ex 6909 19 00 ex 6909 19 00 ex 7006 00 90 ex 7011 20 00 ex 7011 20 00 ex 7011 20 00 ex 7019 1059 ex 7019 10 59 ex 7019 10 59 ex 7019 10 59 ex 7019 32 00 ex 7019 39 00 ex 7019 90 10 ex 7410 1100 ex 7410 12 00 7602 00 19 Yarn of continuous ceramic filaments, each filament ofwhich contains not less than 12 % by weight of diboron trioxide, not more than 26 % by weight of silicon dioxide and not less than 60 % by weight of dialuminium trioxide Catalysts' supports consisting ofporous cordierite or mullite ceramic pieces ofroughly circular, square, rectangular or oval cross-section with parallel sides having an overall volume of not more than 65 000 ml, and having a minimum external dimension of not less than 20 mm and a maximum external dimension of not more than 1 800 mm, having not less than one continuous channel which may be open at both ends or stopped at one end per 1 00 mm2 running parallel to the main axis of symmetry, the total channel cross-sectional area being not less than 10% and not more than 90% of the whole cross-sectional area Plates made ofdialuminium trioxide and titanium carbide of dimensions not exceeding 48 x 48 mm, or of a diameter not exceeding 125 mm, for the manufacture of magnetic heads (a ) Circular flat lead glass plates , ground and polished with worked edges and having:  a thickness of not less than 3,5 mm and not more than 5 mm  a diameter of not less than 135 mm and not more than 140 mm :  a density of not less than 2,88 g/ cm3 , and  a transmission of not less than 87% at a wavelength of between 450 nanometres and 800 nanometres for incorporation into video projectors ( a) Glass envelopes, for monochrome cathode-ray tubes , having the following dimensions:  diagonal face not less than 3,8 cm and not exceeding 51 cm , and  nominal neck diameter of 13 mm, 20 mm, 29 mm or 37 mm Face plates made wholly of glass, having a diagonal dimension of not more than 61 cm and a raised edge, for use in the manufacture of monochrome cathode-ray tubes (a ) Glass cones with a shaped edge and having a diagonal dimension of not more than 61 cm intended for use in the manufacture of monochrome cathode-ray tubes (a ) Yams of 33 tex ± 7,5 % , or a multiple thereof, obtained from continuous spun glass filaments having a diameter of not less than 2,5 micrometres and not more than 5,1 micrometres, other than those treated so as to improve their adhesion to elastomers Yarns obtained from continuous spun glass filaments having a diameter of not less than 12,5 micrometres and not more than 13,5 micrometres treated with resorcinol formaldehyde , of not less than 340 tex and not more than 680 tex Yarns of 22 tex spun from continuous glass filaments having a diameter of not less than 4,7 and not more than 5,5 micrometres Yarns of33,34or 51 tex ± 7 ,5% , or a multiple thereof, spun from continuous glass filaments having a diameter of not less than 5,8 micrometres and not more than 7,1 micrometres . Non-woven products ofnon-textile glass fibre , of a weight per square metre ofnotmore than 120 g and a fibre diameter, excluding any coating, of not more than 7 micrometres , for the manufacture of filtration products Non-textile glass fibres in which fibres of a diameter of less than 3,5 micrometres predominate Sheets and plates of polytetrafluoroethylene, with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric , laminated on both sides with copper foil Waste of aluminium, other (including factory rejects ) 0 0 0 0 0 0 0 0 7 0 0 0 0 0 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 21 . 6 . 89 Official Journal of the European Communities No L 173 /27 CN code Description Rate of autonomous duty (% ) ex 8103 90 10 Wire of unalloyed tantalum , of a diameter not less than 0,2 mm and not more than 0,5 mm, for the manufacture of capacitors ( a) 0 ex 8104 90 10 Ground and polished magnesium sheets whose dimensions do not exceed 1 500 x 2 000 mm, coated on one side with epoxy resin , insensitive to light 0 ex 8108 10 10 Titanium sponge 0 ex 8108 10 90 Waste and scrap titanium 0 ex 8111 0011 Electrolytic manganese of a purity of at least 99,7% by weight , for the chemical industry (a ) 0 ex 8111 00 11 Electrolytic manganese of a purity of at least 99,7% by weight, for the production of non-ferrous alloys (a ) 0 ex 8401 30 00 Nuclear fuel cartridges , consisting of mixed oxides of gadolinium and uranium enriched in U-235 contained in a 'barrier'-type metal cladding of zirconium alloy (Zircaloy) 0 ex 8419 89 90 Immersion tube (coils) bundles consisting of an assembly of plastic tubes terminating at each end in a honeycomb structure (end fitting) surrounded by a pipe connector 0 ex 8421 99 00 Components of separators for the separation or purification of gases from gas mixtures , consisting of a bundle ofpermeable hollow fibres enclosed within a container, whether or not perforated , of an overall length of not less than 300 mm and not more than 3 700 mm and a diameter of not more than 500 mm 0 ex 8421 99 00 Parts of equipment, for the purification of water by reverse osmosis , consisting of a bundle of hollow fibres of artificial plastic material with permeable walls , embedded in a block of artificial plastic material at one end and passing through a block ofartificiahplasticmaterial at the other end , whether or not housed in a cylinder 0 ex 8421 99 00 ex 5911 90 90 Parts of equipment for the purification of water by reverse osmosis , consisting essentially of plastic-based membranes, supported internally by woven or non-woven textile materials which are wound round a perforated tube , and enclosed in a cylindrical plastic casing of wall-thickness of not greater than 4 mm, whether or not housed in a cylinder of wall-thickness of not less than 5 mm 0 ex 8439 99 00 Suction roll shells , not drilled, being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm, for use in machinery for making paper or paperboard (a ) 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .